El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
Se denunció al peticionario por el delito de Asesinato en primer grado e infracciones a la Ley de Armas. Durante la vista preliminar se planteó la incapacidad mental del peticio-nario para enfrentarse a proceso. De acuerdo con lo dispuesto en la Regla 240 (d), el juez suspendió la vista y ordenó el tras-lado del expediente al Tribunal Superior. Celebrados los proce-dimientos correspondientes se resolvió que el apelante estaba incapacitado mentalmente y se le sometió a tratamiento.
Varios meses más tarde se celebró otra vista para precisar la condición emocional del recurrente. Esta vez se le halló debidamente capacitado y en consecuencia se devolvieron los autos al Tribunal de Distrito para la celebración de la vista preliminar. Llegado su turno, la defensa presentó prueba peri-cial con el propósito de plantear la defensa de locura del peti-cionario al momento de la comisión de los delitos. El Juez de Distrito manifestó que le daba entero crédito al testimonio del perito psiquiatra, y así lo admite el Ministerio Público, pero determinó la existencia de causa probable. Radicadas entonces las acusaciones correspondientes en el Tribunal Superior, el peticionario solicitó su desestimación por considerar que su defensa de locura había quedado debidamente establecida y anulaba la determinación de causa probable. Se declaró sin lugar dicha moción, así como otra en reconsideración de tal fallo y el peticionario recurre ante nos por vía de certiorari para revisar las referidas resoluciones del Tribunal Superior.
La controversia planteada es novel en esta jurisdicción. La cuestión a dilucidarse, por supuesto, es si la defensa afirma-tiva de locura es promovible en la vista preliminar.
*767La Regla 23 de las de Procedimiento Criminal nuestra ex-presa, con referencia a toda persona a quien se le impute un delito grave, que “La persona podrá contrainterrogar los testigos en su contra y ofrecer prueba en su favor, . .
La frase deriva básicamente de la Regla 5 (c) de las Reglas Federales de Procedimiento Criminal, aunque la totalidad de nuestra Regla 23 entronca también con disposiciones de nuestro Código de Enjuiciamiento Criminal de 1935, del de California y del Código Modelo. Véase la nota sobre proce-dencia en 34 L.P.R.A. Ap. II, R. 23.
Existen divergencias de criterio sobre las funciones que descarga la vista preliminar. Varios comentaristas estiman que la defensa afirmativa de locura no es dilucidable en la vista preliminar. Así lo considera Moore, por ejemplo, quien opina que la defensa afirmativa de coartada puede interpo-nerse en la vista preliminar, pero no la de locura. 8 Moore’s Federal Practice, Rules of Criminal Procedure, 2a. ed., sec. 5.1.02 [3], pág. 5.1-12. Véase, además, 1 Orfield, Criminal Procedure under the Federal Rules, 1966, sec. 5.30. No hemos localizado casos federales que así lo sostengan. Se cita a menudo a Charlton v. Kelly, 229 U.S. 449 (1913), sobre el particular, pero éste es un caso de extradición donde, por lo contrario, se afirma, para distinguir dicha situación de otras, que “si se. ofreciese demostrar locura al tiempo de la comisión del crimen, ésta es obviamente una defensa que debe venti-larse al momento del juicio o en una vista preliminar en la jurisdicción del crimen, si así se provee en sus leyes.” (Tra-ducción nuestra, a la pág. 462.)
Del otro lado, en Jennings v. Superior Court of Contra Costa County, 428 P.2d 304, 313 (Cal. 1967), decidido en el estado de donde provino directamente nuestro Código de Enjuiciamiento Criminal, se resolvió que las defensas afirma-tivas, sin distinguir entre ellas, aunque la defensa allí en-vuelta era la de engaño, son planteables en la vista preliminar. Véase: Jones v. Superior Court, 483 P.2d 1241 (Cal. 1971). *768Algunos estados, como Mississippi, han legislado expresa-mente para asegurarse que tal sea el resultado. 2A Miss. Code 1942 Anno., Recompiled 1956, sec. 2573; véase, además, Weihofen, Mental Disorder as a Criminal Defense, Dennis & Co., Buffalo, 1954, págs. 436 et seq. y 353 et seq. Contrario también a la norma usual en Estados Unidos de que asuntos relativos a las defensas planteables no se consideran por el gran jurado, diversos estados han aprobado legislación para derogar esta antigua pauta. Lindman y McIntyre, Jr., ed., The Mentally Disabled and the Law, The Univ. of Chicago Press, 1961, págs. 347 et seq.
La vista preliminar no se conoció en Puerto Rico hasta 1963. Pueblo v. Sánchez Vega, 97 D.P.R. 133 (1969); Rivera Escuté v. Delgado, 80 D.P.R. 830 (1958). Estaba establecido antes de ello que podía levantarse la defensa al momento de negarse la acusación, Pueblo v. Cruz, 84 D.P.R. 451 (1962), pero el problema que nos ocupa no llega a ser objeto de dis-cusión expresa. Nos enfrentamos en distintas ocasiones a problemas periféricos, Molina v. Jefe Penitenciaría, 96 D.P.R. 191, 202 (1968); Martínez Cortés v. Tribunal Superior, 98 D.P.R. 652 (1970), mas no a la cuestión precisa ante nos.
En Pueblo v. López Camacho, 98 D.P.R. 700, 702 (1970) afirmamos que “El propósito evidente de la vista preliminar es evitar que se someta a un ciudadano en forma arbitraria e injustificada a los rigores de un proceso criminal.” Esta expre-sión, que entronca con Jennings, representa una concepción más amplia de la vista preliminar que la tradicional descrita por Moore. No convierte la vista preliminar en un minijuicio, pero sí evita que en situaciones como la de autos se procese a un enajenado mental a la fecha de los hechos por la comisión de un delito por el cual no es, por definición, responsable.
La teoría tradicional de la vista preliminar está hoy bajo intenso ataque. Graham y Letwin, The Preliminary Hearing in Los Angeles: Some Field Findings and Legal-Policy Observations, 18 U.C.L.A. L. Rev. 635-757 (1971); Note, The *769Preliminary Hearing — An Interest Analysis, 51 Iowa L. Rev. 164 (1965); Lewin, Incompetency to Stand Trial: Legal and Ethical Aspects of an Abused Doctrine, 1969 Law & Soc. Order 233. Wright — Federal Practice and Procedure, Yol. 1, Sec. 80 — has explicado en parte la ambigüedad en la frase citada de la Regla 5(c), así como, indirectamente, la visión restrictiva aún prevaleciente en varias jurisdicciones de la vista preliminar, al señalar que los comisionados federales a cargo de las determinaciones de causa probable, aunque generalmente eficientes, no tenían que ser necesariamente abogados, por lo que existía una resistencia natural a dedi-carlos a resolver cuestiones de naturaleza sutil. No se dan estas circunstancias en el caso de Puerto Rico y no existe razón en nuestro ordenamiento jurídico para prohibir judicialmente el planteamiento de la defensa de locura en ocasión de la vista preliminar. El Ministerio Público tendrá en tales casos, por supuesto, el beneficio de lo dispuesto en la Regla 74 de las de Procedimiento Criminal. Queda incólume también el principio de que es suficiente en esta etapa de los procedimientos que el juez determine la existencia o no de causa probable. El juez no tiene que adjudicar finalmente si la defensa afirmativa pre-valecerá o no eventualmente, fuera de toda duda, en la vista en su fondo de estos casos. Su función es estrictamente aquilatar la razonabilidad de exponer a una persona a quien se le imputa un delito a los rigores de un juicio criminal.

Se revocará en consecuencia la resolución objeto de la actual petición de certiorari. Esta determinación no afecta, por supuesto, los poderes del Estado para juzgar la capacidad mental actual del apelante y, de ser ello necesario, disponer su custodia bajo 1 L.P.R.A. see. 1(3), 24. L.P.R.A. secs. HI et seq., la Regla 211 de las de Procedimiento Criminal o bajo cualquier otra disposición aplicable de ley.